DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter in 
Claim 1 recites the limitations, first extension part to fourth extension part, and first arc and second arc.
Claim 5 recites the limitation, the fifth extension part 
Claim 14 recites the limitations a fifth arc, a sixth, a seventh, an eighth and a night extension parts
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification

The disclosure is objected to because of the following informalities:  

Specification has not disclosed the subject matter claimed in claims 1 to 19 submitted with this applications
Figure 2E shows a reference number 193a, but which is not mentioned in the specification.
Paragraph [0096] discloses first connection and a first connecting portion 23a and U shaped first circular arc connecting portion 24a and first circular arc 22a.  But it is very confusing to understand U shaped circular arc, when it is already in U Shape.  Appropriate correction is required to remove the confusion.
Also, there is no explanation for fifth arc position, or to any extension portions in the specification.
Appropriate correction is required.

	Claim Objections	

Claims 1-19 are objected to because of the following informalities:  
 
Claim 1 recites the limitations first extension, second extension third extension and fourth extension parts.  But neither Drawings nor specification accounts for these extensions.  Hence, claim 1 and depending claims are also objected for indefiniteness.
Claim 5 recites the limitation fifth extension part which is objected.
Claim 14 recites the limitation fifth arc, and 5, 6, 7, 8, and 9 extensions are objected as they are not clear.

 Appropriate correction is required.

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 1 recites the limitations first extension, second extension third extension and fourth extension parts.  But neither Drawings nor specification accounts for these limitations.  Hence, claim 1 and depending claims are not clear, confusing and indefinite. Hence claim 1 and depending claims 2-19 are rejected for indefiniteness.

Claim 5 recites the limitation fifth extension part which is not clear as the specification has not explained this limitation. 

Claim 14 recites the limitation fifth arc, and 5, 6, 7, 8, and 9 extensions are   not clear and confusing as they are not referred in the specification.  Hence, Claim 14 and depending claims are rejected for indefiniteness.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims10 to 22 of U.S. Patent No.US10541114B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they anticipate the same invention and same claim limitation in different words. 

Claims 1-4, 8 10-13 and 19 are rejected of the instant application are anticipated by claims 10-25 of US patent US10541114 B2. (See claims 10-22 of Patent US10541114 columns 21 line 1 to column 28 line18).

Conclusion
 
Claims 1-19 are rejected and drawings are objected for not reflecting the claimed subject matter.

Also, Claim 1-4, 8 10-13 and 19 are is rejected based on non statutory double patenting rejection over Claims 10-22 of US Patent US10541114 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/11/2022